MEMORANDUM OPINION
                                         No. 04-11-00399-CV

                                          Dora ALMAZAN,
                                              Appellant

                                                   v.

   TEXAS LAUREL RIDGE HOSPITAL L.P. D/B/A Laurel Ridge Treatment Center and
                        Gundlapalli Surya, M.D.,
                              Appellees

                      From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-10029-A
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

DISMISSED FOR WANT OF JURISDICTION

           On April 7, 2011, the trial court signed an order granting a motion to sever. The notice of

appeal was due to be filed no later than May 9, 2011. See TEX. R. APP. P. 26.1, 26.3. A motion

for extension of time was due to be filed by May 23, 2011. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant filed a notice of appeal on June 6, 2011.
                                                                                04-11-00399-CV


       On June 30, 2011, appellee Gundlapalli Surya, M.D., filed a motion to dismiss for want

of jurisdiction. The motion is granted. This appeal is dismissed for want of jurisdiction. See

TEX. R. APP. P. 42.3(a). Costs of this appeal are taxed against appellant.



                                                      PER CURIAM




                                                -2-